Citation Nr: 1221226	
Decision Date: 06/18/12    Archive Date: 06/29/12

DOCKET NO.  05-28 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Entitlement to an evaluation in excess of 20 percent for service-connected ligament reconstruction, right ankle. 

2.  Entitlement to additional compensation for service-connected ligament reconstruction, right ankle, based on a scar or scars.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and his son as interpreter



ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran had active military service from April 1977 to December 1977. 

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The decision assigned a temporary total evaluation for ligament reconstruction, right ankle, followed by a 20 percent evaluation from March 1, 2005.  

When this case was previously before the Board in January 2008 and May 2011, it was remanded for additional development.  The issue of entitlement to an evaluation in excess of 20 percent for service-connected ligament reconstruction, right ankle, is now before the Board for final appellate consideration.

The issue of entitlement to additional compensation for service-connected ligament reconstruction, right ankle, based on a scar or scars, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

The issue of entitlement to a total rating based on individual unemployability due to service-connected disability, on an extraschedular basis, has been raised by a May 2012 informal hearing presentation, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  




FINDINGS OF FACT

1.  The competent medical, and competent and credible lay, evidence of record demonstrates that the Veteran's ligament reconstruction, right ankle, most nearly approximates ankylosis in dorsiflexion, between 0 degrees and 10 degrees.

2.  The competent medical, and competent and credible lay, evidence of record does not demonstrate that the Veteran's ligament reconstruction, right ankle, most nearly approximates ankylosis in plantar flexion at more than 40 degrees, in dorsiflexion at more than 10 degrees, or with an abduction, adduction, inversion or eversion deformity. 


CONCLUSION OF LAW

The criteria for a 30 percent disability evaluation, but not higher, for ligament reconstruction, right ankle, have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5270 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and/or an effective date will be assigned if service connection is awarded.

The VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In correspondence dated in March 2008, VA informed the appellant of what evidence was required to substantiate his claim, and his and VA's respective duties for obtaining evidence.  It also notified him that a disability rating and effective date would be assigned, in the event of award of the benefit sought, as required by the Court in Dingess/Hartman.

In Pelegrini, supra, the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable AOJ decision.  Because VCAA notice in this case was not completed prior to the initial AOJ adjudication denying the claim, the timing of the notice does not comply with the express requirements of the law as found by the Court in Pelegrini.  Here, the Board finds that any defect with respect to the timing of the VCAA notice was harmless error.  Although complete notice was provided to the appellant after the initial adjudication, the claim was readjudicated thereafter in supplemental statements of the case dated in September 2009 and March 2012, and the appellant therefore has not been prejudiced.  The content of the notice fully complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and Dingess/Hartman.  The appellant has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices.

The VCAA requires that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims. Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board finds the VCAA notice requirements have been met in this case.

Duty to Assist

With regard to the duty to assist, the claim's file contains the Veteran's service treatment records, VA and private medical records, the Veteran's statements, and the transcript of an October 2007 hearing before the undersigned Veterans Law Judge.  The Board has carefully reviewed the Veteran's statements and testimony and concludes that there has been no identification of further available evidence not already of record.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

A VA examination with respect to the Veteran's right ankle was conducted in June 2011.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the June 2011 VA examination is more than adequate, as it reflects a review of the Veteran's claims file.  It considers all of the pertinent evidence of record, including the statements of the Veteran.  Additionally, it provides clinical findings which are pertinent to the criteria applicable for rating the Veteran's right ankle disability.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c) (4); Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

Legal Analysis 

With respect to the Veteran's claim, the Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Thus, the Board must consider whether the Veteran is entitled to staged ratings at any time during the appeal period.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3. 

The Veteran's ligament reconstruction, right ankle, is evaluated under Diagnostic Code 5271, for limited motion of the ankle.  This Diagnostic Code does not provide an evaluation in excess of 20 percent.  

Diagnostic Code 5270, for ankylosis of the ankle, provides that ankylosis of the ankle in plantar flexion, between 30 degrees and 40 degrees, or in dorsiflexion, between 0 degrees and 10 degrees, warrants a 30 percent rating.  Ankylosis of the ankle in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees, or with an abduction, adduction, inversion or eversion deformity warrants a 40 percent evaluation. 

Normal range of motion for the ankle is dorsiflexion from 0 to 20 degrees and plantar flexion from 0 to 45 degrees.  See 38 C.F.R. § 4.71 , Plate II (2011).

When evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Based on a thorough review of the record, the Board finds that the evidence supports an evaluation of 30 percent for the Veteran's ligament reconstruction, right ankle.  However, the Board finds that the preponderance of the evidence is against entitlement to an evaluation in excess of 30 percent.

The June 2011 VA examination report provides that the Veteran complained of constant pain and stiffness of the right ankle.  The pain was worse on weight bearing.  He took Tramadol and Gabapentin daily for pain.  The Veteran had flare-ups and the pain reached 6/10.  On physical examination, the Veteran held his ankle in neutral position.  He had no active motion in his ankle.  Attempted passive motion was only a few degrees (approximately 5 degrees) of dorsiflexion and plantar flexion with pain.  

The Board believes that these findings show that the Veteran's right ankle has such limited motion that it most closely approximates ankylosis in dorsiflexion between 0 degrees and 10 degrees, thus warranting a 30 percent evaluation under Diagnostic Code 5270.  38 C.F.R. § 4.7.

An October 2009 private medical report also supports a 30 percent evaluation under Diagnostic Code 5270.  The report provides that the Veteran was diagnosed with old open fracture from the right ankle with internal metallic hardware; severe degenerative osteoarthritis; and functional impotence of the right leg with severe stiffness, pain and diminished range of motion. 

The report of a May 2007 VA examination was determined by the Board's May January 2008 remand to be inadequate.  Nevertheless, the Board finds that the report supports a 30 percent evaluation under Diagnostic Code 5270.  On physical examination, the Veteran had dorsiflexion of 0 (zero) degrees.  Plantar flexion was to 30 degrees with pain felt during the last few degrees of motion.  

The report of an April 2009 VA examination was determined by the Board's May 2011 remand to be inadequate.  However, this report also supports a 30 percent evaluation under Diagnostic Code 5270.  On physical examination, the Veteran's range of motion was quite limited.  He had weak active dorsiflexion and could dorsiflex the ankle to 0-10 degrees short of neutral position,  Passively, the examiner could dorsiflex the ankle to neutral position with pain.  Plantar flexion was from 0-30 degrees with pain in the last 5 degrees.  Repetitive motion of the ankle did not produce additional limitation of motion due to pain, weakness, fatigue, lack of endurance or incoordination.  

The Board has considered entitlement to a 40 percent evaluation under Diagnostic Code 5270.  However, the preponderance of the evidence is against such an evaluation.  

The foregoing range of motion findings simply do not show that the Veteran's right ankle disability results in limitation of motion comparable to ankylosis in plantar flexion at more than 40 degrees, in dorsiflexion at more than 10 degrees, or an abduction, adduction, inversion or eversion deformity.  Diagnostic Code 5270.  

The Board is aware of the Veteran's complaints of pain, which the Board finds are credible.  Lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

In this case, however, the Board finds that the effects of pain reasonably shown by the record to be due to the Veteran's service-connected right ankle disability are contemplated in the 30 percent evaluation assigned by this decision.  The foregoing evidence simply does not show that pain, due to the service-connected right ankle disability, has caused functional loss comparable to limitation of motion comparable to ankylosis in plantar flexion at more than 40 degrees, in dorsiflexion at more than 10 degrees, or with an abduction, adduction, inversion or eversion deformity.  Diagnostic Code 5270.  The Board notes that this is the case even when considering the decreased range of motion occurring after repetitive motions, as noted by the April 2009 VA examination report.  38 C.F.R. §§ 4.40, 4.45; see DeLuca, supra.

Moreover, the Veteran is not competent to provide an opinion requiring medical knowledge or a clinical examination by a medical professional, such as an opinion addressing whether a service-connected disability satisfies diagnostic criteria.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  As a result, his assertions cannot constitute competent medical evidence that his service-connected right ankle disability warrants a 40 percent evaluation.  

Additionally, the foregoing evidence contains no indication that the rating criteria are inadequate to rate the Veteran's ligament reconstruction, right ankle.  The foregoing evidence contains no suggestion that the rating criteria do not reasonably describe the claimant's disability level and symptomatology.  Therefore, the Veteran's disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extraschedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In sum, the medical evidence demonstrates that the Veteran is entitled to a 30 percent evaluation, but not higher, for ligament reconstruction, right ankle.  As the preponderance of the evidence is against an evaluation in excess of 30 percent, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

A 30 percent evaluation, but not higher, for ligament reconstruction, right ankle, is granted, subject to the rules and regulations governing the award of monetary benefits. 





REMAND

A preliminary review of the record indicates that the Veteran's claim for additional compensation for service-connected ligament reconstruction, right ankle, based on scars, requires additional development.  

Development requested by the Board's January 2008 and May 2011 remands was not fully completed with respect to this issue.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Thus, in the present case additional development must be conducted. 

The Board's January 2008 remand requested a VA examination, and stated that "(t)he examiner should also fully describe any residual scarring in the area of the ankle and indicate whether the scar is tender or painful on examination."  The Board's May 2011 remand found that an April 2009 VA examination had not complied with the January 2008 remand instructions.  The May 2011 remand requested another VA examination, and stated that "(t)he examiner should also fully describe any residual scarring in the area of the ankle to include scar measurements, and whether each scar is unstable or painful on examination (bold, italics and underline in original)."

However, the June 2011 VA examination report fails to provide the requested findings for the Veteran's right ankle scar or scars.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination by an appropriate VA examiner to determine the nature and current level of severity of any scars related to his service-connected ligament reconstruction, right ankle.  The claims file must be made available to the examiner.  The examination should comply with AMIE protocols for the appropriate examination.  The examiner should fully describe any residual scarring in the area of the ankle to include scar measurements, and whether each scar is unstable or painful on examination.  A complete rationale for all opinions expressed must be provided.  

2.  Then, readjudicate the issue on appeal.  If the benefit sought remains denied, the Veteran and his representative should be issued a supplemental statement of the case and afforded the appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


